Case: 21-11116     Document: 00516223100         Page: 1     Date Filed: 03/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 3, 2022
                                  No. 21-11116
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Josy L. Penn,

                                                           Plaintiff—Appellant,

                                       versus

   Army & Air Force Exchange Service; Lloyd Austin,
   Secretary, U.S. Department of Defense, in his official
   capacity as Secretary of Defense; Tom Shull,
   Director/CEO AAFES,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-402


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11116     Document: 00516223100        Page: 2   Date Filed: 03/03/2022




                                 No. 21-11116


         Appellant fails to present any non-frivolous arguments on appeal.
   Accordingly, the judgment of the district court is AFFIRMED. See 5th
   Cir. R. 47.6.




                                      2